Citation Nr: 1132391	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1983 to September 1987 and active service from December 1989 until October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  


FINDING OF FACT

A right knee disability is not etiologically related to the Veteran's active service and was not present within one year of his separation from such service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by the Veteran's active service and its incurrence or aggravation during such service may not be presumed.  §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in November 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a March 2006 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that in September 1989, the Veteran was afforded an enlistment examination as he had been separated from the USMC for two years prior to his enlistment in the Army.  There is no indication from the examination report that the Veteran reported a right knee disability at that time and he answered "no" on the health questionnaire when asked whether he experienced a trick or locked knee.   Additionally, the Veteran's lower extremities were found to be clinically normal upon examination and the Veteran was found fit for active service at that time.  In March 1993, the Veteran was seen at medical for complaints of knee pain when running and marching.  At that time, the Veteran was diagnosed with ligamentous strain and given Motrin for treatment.  He was told to follow-up as needed.  There is no evidence of record that the Veteran was seen again while in active service for complaints of or treatment for a diagnosed knee disability.  Also of record is a June 2003 periodic examination report.  There is no indication from the examination report that the Veteran complained of a knee disability at that time.  In fact, the Veteran answered "no" on the health questionnaire when asked whether he experience a trick or locked knee.  In May 2005, the Veteran underwent a retirement examination.  At that time, he reported recurrent bilateral knee pain when running.  There is no indication from the record that he was diagnosed with a right knee disability at the time of his retirement from active service.

In an October 2005 statement, the Veteran's spouse reported that the Veteran suffered from very bad aches and stiffness in his knees that would cause him to limp when he first got out of bed in the morning and that sometimes continued throughout the day.  However, she does not indicate that the Veteran has a diagnosed right knee disability.  Regardless, the Board notes that while the Veteran's spouse is competent to report the Veteran's symptoms, as a lay person, she is not competent to provide a medical diagnosis or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

In July 2006, the Veteran was afforded a VA examination of his right knee.  At that time, the Veteran reported that he had not experienced a knee problem prior to his active service, but that both his knees had begun to hurt after he had been in the service for several years.  He reported that he had begun to experience aching pain with running and road marching and that he self-treated with Tylenol.  He reported that he did not seek medical care for his knee pain.  The Veteran reported that he currently experienced intermittent right knee pain that was a 1 out of 10 in intensity.  X-rays taken of the Veteran's right knee were normal.  Based on the history provided by the Veteran and the physical examination results, the examiner reported that there were no findings of a right knee disability upon examination.

In October 2007, the Veteran was seen by his private physician for right knee pain.  At that time, the Veteran reported that his right knee had been bothering him for approximately five years.  He was noted to describe pain over the medial aspect of his right knee that was worse with going up and down stairs and running.  The examiner diagnosed right knee pain with a suspected medial meniscal tear and sent the Veteran for a Magnetic Resonance Imaging scan (MRI) of his right knee.  Findings of the October 2007 MRI were as follows: no significant ligamentous or osseous abnormality of the right knee, small joint effusion.  There is no indication from the record that the small joint effusion was noted to be related to the Veteran's active service. 

The Board notes that the only diagnosis of a knee disability of record is that of pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Additionally, while the Veteran was noted to have a small joint effusion in his right knee, this is a symptom and not a diagnosis of a right knee disability and as noted above, there is no evidence that the Veteran was diagnosed with a right knee disability, other than pain, that is related to his active service.  

In sum, the Veteran had acute and transitory knee pain while in active service and has not been diagnosed with a current right knee disability, other than pain.

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with right knee arthritis within one year of his separation from active service.  Therefore, presumptive service connection does not apply in this case. 

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right knee disability is not warranted.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


